DETAILED ACTION
This office action is in response to applicant’s filing dated February 9, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 3-15, and 18-30 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 9, 2022.  Claim(s) 2, 16, and 17 were previously canceled.   
Claims 1, 3-15, and 18-30 are presently under examination.


Priority
The present application is a national stage entry of PCT/US2017/023450 filed on March 21, 2017, which claims benefit of US Provisional Application Nos. 62/311,108 and 62/317,057 filed on March 21, 2016 and April 1, 2016, respectively.  The effective filing date of the instant application is March 21, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action).
Regarding claims 1, 5, and 28, D’Agostino ‘416 teaches a method of promoting ketosis in a mammal comprising administering a composition (claim 11) comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt, beta-hydroxybutyrate precursor, or combination thereof (claim 1).  D’Agostino ‘416 teaches the combination was used to induce ketosis with or without dietary restriction, the combination results in substantial improvements in metabolic biomarkers related to insulin resistance, diabetes, weight loss, and physical performance in a short period of time; and further, use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels (abstract).  Without dietary restriction reads on a standard diet.  Thus, D’Agostino ‘416 suggests a method of reducing blood glucose levels in a subject comprising administering ketogenic compounds wherein the subject is on a standard diet.  
D’Agostino ‘416 does not explicitly teach the ketogenic compound is the claimed ketogenic ester, 1,3-butanediol-acetoacetate diester.  However, D’Agostino ‘837 teaches a ketone ester is R,S-1,3-butanediol acetoacetate diester (claim 5) which induces ketosis (claims 1, 8, and 15).  
Since D’Agostino ‘416 teaches a method of decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound, a beta-hydroxybutyrate salt, and at least one medium chain fatty acid, and since D’Agostino ‘837 teaches 1,3-butanediol-acetoacetate diester is a ketogenic compound, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any ketogenic compound) for another (1,3-butanediol-acetoacetate diester) with an expectation of success, since the prior art establishes that both function in similar manner.


Alternatively, and with regard to claims 7, 8, 14, 23, and 24, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising a medium chain fatty acid and beta-hydroxybutyrate salt taught by D’Agostino ‘416 to further comprise R,S-1,3-butanediol acetoacetate diester as taught by D’Agostino.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for inducing ketosis. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising a medium chain fatty acid and beta-hydroxybutyrate salt with R,S-1,3-butanediol acetoacetate diester, one would have achieved a composition for use in a method of elevating blood ketones and reducing blood glucose levels.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the D’Agostino ‘416 teaches it is also contemplated that additional ketone precursors or supplements might be used in combination with beta hydroxybutyrate and medium chain triglycerides; these additional ketone precursors or supplements might include acetoacetate, ketone esters, and other compounds that cause a rise in blood ketone levels (page 8, lines 22-25).   Thus, D’Agostino explicitly suggests combining the combination with beta hydroxybutyrate and medium chain triglycerides with additional ketone precursors including ketone esters that cause a rise in blood ketone levels. Accordingly, the skilled artisan would expect a superior beneficial result from a combination of combination with beta hydroxybutyrate and medium chain triglycerides, further comprising the ketone ester, R,S-1,3-butanediol acetoacetate diester, given that R,S-1,3-butanediol acetoacetate diester is taught to be useful for increasing blood ketone levels and that combining the combination with beta hydroxybutyrate and medium chain triglycerides with additional ketone precursors including ketone esters that cause a rise in blood ketone levels is useful in a method of elevating blood ketones and reducing blood glucose levels.

Regarding the limitation “wherein the subject’s blood glucose level is reduced by about 12.7% or greater, based on blood glucose concentration” of instant claim 1 or “wherein the subject’s blood glucose level is reduced by about 16% or greater, based on blood glucose concentration” of instant claim 23 or “wherein the subject’s blood glucose level is reduced by about 2.1% or greater, based on blood glucose concentration” of instant claim 28, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).

Regarding claim 18, D’Agostino ‘416 teaches the preferred route of administration of the mixture of βHB salts and MCT oil is oral (page 10, lines 18-19).

	Regarding claims 21 and 22, D’Agostino ‘416 teaches wherein the mammal is human (claim 20).
Taken together, all this would result in the practice of the method of claims 1, 7, 8, 14, 18, 21-24, and 28 with a reasonable expectation of success.


Regarding claims 3, 4 and 29, D’Agostino teaches blood glucose levels of a 70 kg male subject following a single daily oral administration of βHB salts, or MCT oil or βHB salts + MCT oil (see page19, lines 17-20 and Table 4).  It would have been prima facie obvious to one of ordinary skill in the art to administer 1,3-butanediol-acetoacetate diester alone (i.e. administering a ketogenic compound consisting of 1,3-butanediol-acetoacetate diester in a method of decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound wherein the βHB salts are substituted with a functional equivalence (any ketogenic compound) with an expectation success since the prior art suggests administering the ketogenic compound βHB salts alone and measuring blood glucose levels.  

Similarly, regarding claim 5, D’Agostino teaches blood glucose levels of a 70 kg male subject following a single daily oral administration of βHB salts, or MCT oil or βHB salts + MCT oil (see page19, lines 17-20 and Table 4).  It would have been prima facie obvious to one of ordinary skill in the art to administer 1,3-butanediol-acetoacetate diester + MCT oil (i.e. administering a ketogenic compound consisting of consisting 1,3-butanediol-acetoacetate diester and medium chain triglyceride in a method of decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound wherein the βHB salts are substituted with a functional equivalence (any ketogenic compound) with an expectation success since the prior art suggests administering the ketogenic compound, βHB salt in combination with an MCT oil and measuring blood glucose levels.  
Taken together, all this would result in the practice of the method of claims 3-5 and 29 with a reasonable expectation of success.


Regarding claim 6, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratio of beta-hydroxybutyrate to medium chain triglyceride taught by D’Agostino ‘416 as a starting point for optimizing the ratio of 1,3-butanediol-acetoacetate diester to medium chain triglyceride in a composition comprising  1,3-butanediol-acetoacetate diester and medium chain triglyceride in a composition wherein the ketogenic compound is substituted with the ketogenic compound, 1,3-butanediol-acetoacetate diester.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratio of beta-hydroxybutyrate to medium chain triglyceride taught by D’Agostino ‘416 as a starting point for optimizing the  ratio of 1,3-butanediol-acetoacetate diester to medium chain triglyceride utilized to treat elevate blood ketones and reduce blood glucose levels since D’Agostino ‘416 and D’Agostino ‘837 teach that both beta-hydroxybutyrate and 1,3-butanediol-acetoacetate diester elevate blood ketones and because amount and ratios of components in a composition are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed ratio range, the determination of the optimum or workable ratio given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 6 with a reasonable expectation of success.

Regarding claims 9, 10 and 25, Agostino ‘416 teaches a method of promoting ketosis in a mammal comprising administering a composition (claim 11) comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt, beta-hydroxybutyrate precursor, or combination thereof (claim 1), wherein the at least one beta-hydroxybutyrate compound is sodium salt of β-hydroxybutyrate and potassium salt of β-hydroxybutyrate.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a mixture of sodium salt of β-hydroxybutyrate and potassium salt of β-hydroxybutyrate as the beta-hydroxybutyrate salt in view of the teachings of Agostino ‘416.
Taken together, all this would result in the practice of the method of claims 9, 10, and 25 with a reasonable expectation of success.


Regarding claims 11 and 15, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  A composition comprising a medium chain fatty acid and β-hydroxybutyrate salt at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride is equivalent to a composition comprising 50:50 β-hydroxybutyrate salt to medium chain triglyceride or 50% β-hydroxybutyrate salt and 50% medium chain triglyceride.  

Regarding claim 13, D’Agostino teaches the at least one beta-hydroxybutyrate compound is included in an amount between 2 grams and about 50 grams (claim 6), which is equivalent an amount between 2000 mg and about 50,000 mg.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 11, 13, and 15 with a reasonable expectation of success.


Regarding claims 19 and 26, D’Agostino ‘416 teaches despite the many health advantages to pursuing a ketogenic diet and maintaining a state of nutritional ketosis, there remain significant barriers to pursuing and maintaining a ketogenic lifestyle; one of these barriers is the difficulty of transitioning into a ketogenic state; the fastest way to deplete glucose stores in the body is through fasting combined with exercise; this is physically and emotionally demanding and is an extreme challenge even for the most motivated and disciplined [sic] (page 5, lines 22-27).  D’Agostino ‘416 teaches the ability for much larger numbers of people to utilize the significant advantages of ketosis are severely restricted by the ability to get into ketosis; this invention opens up the potential for large numbers of people to quickly and easily get into ketosis and be able to sustain a ketogenic lifestyle without the physiological and emotional challenges brought on through the process of getting into and sustaining ketosis (page 5, lines 35-39).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of inducing ketosis and decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound, a beta-hydroxybutyrate salt, and at least one medium chain fatty acid in a subject without exercise since D’Agostino ‘416 establishes that the disclosed method is useful for large numbers of people to quickly and easily achieve and maintain a ketogenic lifestyle without physiological and emotional challenges of getting into and sustaining ketosis (i.e. fasting combined with exercise), resulting in the practice of the method of claims 19 and 26 with a reasonable expectation of success.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action) as applied to claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 above, and further in view of Clarke et al (US 8,642,654 B2, cited in a previous Office Action).
The combination of D’Agostino ‘416 and D’Agostino ‘837 does not explicitly teach the ketone salt comprises a 50% solution of 375 mg/g of βHB.  However, as set forth above, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  A composition comprising a medium chain fatty acid and β-hydroxybutyrate salt at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride is equivalent to a composition comprising 50:50 β-hydroxybutyrate salt to medium chain triglyceride or 50% β-hydroxybutyrate salt and 50% medium chain triglyceride.  
Moreover, Clarke teaches ketone bodies include (R)-3-hydroxybutyrate and acetoacetate; as discussed in WO2004/108740, these compounds could in theory be administered directly to achieve elevated levels of ketone bodies in a subject; however, direct administration of the compounds is unpractical and potentially dangerous; for example, direct administration of either (R)-3-hydroxybutyrate or acetoacetate in its free acid form can result in significant acidosis following rapid absorption from the gastrointestinal tract; administration of the sodium salt of these compounds in unregulated amounts is also unsuitable due to a potentially dangerous sodium overload that could accompany administration of therapeutically relevant amounts of the compounds (col 1, lines 35-47).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of beta-hydroxybutyrate and sodium beta-hydroxybutyrate to formulate a composition with for inducing ketogenesis and reduce the acidosis effect of the free acid and the sodium overload of the sodium salt with an expectation of success, since the prior art establishes that administration of the free acid form of beta-hydroxybutyrate can result in significant acidosis and administration of the sodium salt in unregulated amounts could result in sodium overload, resulting in the practice of the method of claim 12 with a reasonable expectation of success. 


Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action) as applied to claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 above, and further in view of Clarke et al (WO 2013/150153 A1, cited in a previous Office Action).
The combination of D’Agostino ‘416 and D’Agostino ‘837 does not explicitly teach the composition reduces blood glucose in the subject with exercise.  However, Clarke teaches use of a ketone body or ketone body ester or a composition containing a ketone body or ketone body ester for maintaining or improving muscle power output of a subject (claims 10 and 14), wherein the ketone body comprises a ketone ester and/or a mid chain triglyceride (claim 12).  A mid chain triglyceride reads on a medium chain triglyceride.  Clarke teaches a suitable ketone body is (R)-3-hydroxybutyrate (page 2, line 36-page 3, line 1).  (R)-3-hydroxybutyrate reads on beta-hydroxybutyrate.  Clarke teaches suitably the ketone body or ketone body ester or composition comprising it is provided with instructions for consumption; suitably the instructions to consume one or more doses of a ketone body or ketone body ester or composition according to the invention per day or consume a dose prior to exercise, preferably at least 10 minutes, more preferably at least 30 minutes and optimally at least 1 hour prior to exercise; for prolonged exercise, for example more than 20 minutes, 2 or more doses, more preferably 2 to 8 doses for example 3 or 6 doses may be consumed periodically to raise or to maintain raised blood plasma ketone levels; suitably the doses are consumed at regular intervals as this maintains a more even level of blood ketone content although a user may consume a dose to maintain or improve power output so as to "prime" the blood with ketone (page 10, line 35 – page 11, line 9).  
It would have been prima facie obvious to one of ordinary skill in the art to administer the ketogenic composition comprising beta-hydroxybutyrate, a ketone ester, and a medium chain triglyceride with exercise in view of the teachings of Clarke.  One would have been motivated to do so since Clarke teaches a ketogenic composition comprising beta-hydroxybutyrate, a ketone ester, and a medium chain triglyceride with exercise improves power output during exercise, resulting in the practice of the method of claims 20 and 27 with a reasonable expectation of success. 


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action) as applied to claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 above, and further in view of Lupton et al (National Academy Press: Washington, DC, USA 5 (2002): 589-768).
The combination of D’Agostino ‘416 and D’Agostino ‘837 does not explicitly teach the subject’s daily dietary consumption includes about 62% or greater by weight carbohydrate.  However, Lupton teaches people need certain amounts of each of the main kinds of macronutrients for good health, but evidence suggests that too much or too little of any is associated with chronic disease or other health problems; to reduce the risk of chronic illness, we recommend that adults get 45 to 65 percent of their calories from carbohydrates (6th paragraph).  The recommended daily amount of 45-65% is construed as a standard amount of carbohydrates in a standard diet in view of the teachings of Lupton.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 30 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
The data in the instant application demonstrates the unexpected benefit of administering 1,3-butanediol acetoacetate ester alone or in combination with MCT to reduce blood glucose levels in a subject on a standard diet. Particularly, the results in the instant application demonstrate the blood glucose lowering effect of the ketogenic diet and ketone supplements in SPD and WR rats, as well as in GLUTID mice, after acute, sub-chronic, or chronic administrations.  These effects were also demonstrated in both the rested and post- exercise state to examine the effect of the different physiological states on ketone metabolism and the resulting blood glucose levels. Id. BHB levels were in some cases much lower than the range disclosed in the cited references (2-7 mmol/1) and the present compounds still caused lower blood glucose, which would be unexpected. See for example, Figures 3, 4, 5, 6, and 7 in the instant application. Further, the blood glucose lowering and blood ketone elevating effects of exogenous ketone in rats was variable depending on the strain, the frequency of treatments, the age of the rodents, and state of exercise of the rodents. Therefore, the claimed methods of reducing glucose levels using the compounds recited in the claims are surprising given the variability of factors that influence treatment.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(c) states: 
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, as set forth above, D’Agostino ‘416 teaches a beta-hydroxybutyrate mineral salts in combination with medium chain fatty acids or an ester thereof such as medium chain triglycerides were used to induce ketosis with or without dietary restriction; and further, use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels.  D’Agostino ‘416 explicitly teaches that ketone supplementation causes rapid reduction in blood glucose (page 22, line 16).  Moreover, the data provided by D’Agostino ‘416 further teaches embodiments further comprising a ketone ester.  Moreover, in a review of Figure 15 of D’Agostino ‘437, the data appears to show that dKE (1,3-butanediol-acetoacetate diester) reduces blood glucose compared to controls at least through 75 min.  Which supports the teachings of D’Agostino which suggests that ketone supplementation causes rapid reduction in blood glucose.  Thus, it is not unexpected that inducing ketosis by administering ketogenic agents such as ketone esters, beta-hydroxybutyrate mineral salts, and medium chain fatty acids results in reduction of blood glucose levels.  It is not unexpected that the different ketogenic compounds would have different effects in different species, different dosing regimens, or different underlying conditions.  It is well known in the art that the structure of a compound can affect the activity, efficacy, pharmacokinetic and toxicology profiles of the compound; that the activity of the compound can also be affected the route of administration, as well as the age, weight, sex, diet and medical condition of the patient, and the severity of the condition of the patient to which the compound is administered.  Thus, the results described by applicant do not appear to differ to such an extent that the difference is unexpected.


Applicant argues:
D'Agostino '416 recites that additional ketone precursors or supplements might be used in combination with 3HB and MCT, such as acetoacetate and ketone esters. D'Agostino '416, however, is silent with regards to 1,3-butanediol-acetoacetate ester. D'Agostino '416 is also silent regarding a method for reducing blood glucose levels in a subject in need thereof.  The Examiner alleges that it would have been obvious to a person of ordinary skill in the art to substitute any ketogenic compound for 1,3-butanediol-acetate diester with an expectation of success since the prior art establishes that both function in similar manner. Furthermore, the Office rejected Applicant's arguments alleging D'Agostino '837 teaches blood ketones and glucose levels were examined following administration of water, KE and BD. Thus, the comparison is between the lines water/control and dKE and BD and the 0 time point is after the water, dKE, or BD are administered. Applicant respectfully disagrees for the following reasons.  D'Agostino '837 describes the use of ketone esters for prevention of cns oxygen toxicity (Title). Figure 15 of D'Agostino '837 shows a consistent increase in blood glucose concentration from about 60 mg/dL (baseline) to about 120 mg/dL, as time progressed from 0 to 250 minutes in subjects being administered R,S-1,3-butanediol acetoacetoacetate diester.  Zero timepoint of Figure 15 of D'Agostino '837 is the baseline since it is impossible to have an effect right after gavage administration, due the time needed for 1) gastric absorption, 2) molecules to enter the blood stream, and 3) those molecules to have any kind of effect. Treatment baseline values (zero time) glucose levels are considerably lower in both treatment groups, compared to control, accordingly relative change should be compared within each treatment groups when evaluating glucose level changes. The blood glucose levels for the BD and dKE treatment groups are not lower than the first measurement (zero=baseline) at any other time point. Accordingly, the treatments don't reduce blood glucose levels compared to their baseline. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Agostino ‘416 teaches use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels.  Thus, Agostino ‘416 suggests that the reduction of blood glucose is a result of inducing ketosis and elevation of blood ketones.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by administering 1,3-butanediol-acetoacetate diester known in the art to induce ketosis and elevation of blood ketones, alone or in combination with MCT and/or βHB salts, one would arrive at a method of reducing blood glucose.  The Examiner acknowledges that Agostino ‘837 states that Figure 15 illustrates that there is no change in blood glucose in all groups in response to BD-AcAc2 (page 23, lines 18-19).  However, in a review of Figure 15:

    PNG
    media_image1.png
    515
    407
    media_image1.png
    Greyscale

The data appears to show that dKE (1,3-butanediol-acetoacetate diester) reduces blood glucose compared to controls at least at the 0, 30, and 60 min time points.  It appears that the reduction by dKE is greater than BHB salts alone at week 0.  

    PNG
    media_image2.png
    564
    467
    media_image2.png
    Greyscale

The fact that it appears that dKE (1,3-butanediol-acetoacetate diester) alone has a greater effect in reducing blood glucose than βHB salts alone would have motivated one of ordinary skill in the art to substitute the βHB with  (1,3-butanediol-acetoacetate diester) or to administer the βHB in combination (1,3-butanediol-acetoacetate diester), resulting in the method of the instant claims.  The Examiner notes that it appears that BD-AcAc2 was administered at a dose of 10g/kg in Agostino ‘837 and BHB was administered at a dose of 5g/kg in Agostino ‘416.  Moreover, it appears that the BHB was administered daily for 28 days, with an increase in dose at day 15 in Agostino ‘416, while BD-AcAc2 appears to be administered in a single dose.  These differences in dose and regimen could account for the differences in the reported changes in blood glucose. 


Applicant argues:
D'Agostino '837 and D'Agostino '416 methods were carried out in subjects that were fasted prior to and/or during administration of the ketone supplements. The subjects in D'Agostino '837 appear to have been semi-fasted (18 hours) prior to administration of ketone supplement.  In contrast, the claims recite that the subject is on a standard diet. Thus, it is unknown and it cannot be said that supplementation with dKE in D'Agostino '837 could lead to effective reduction in blood glucose compared to BHB in combination with MCT, as shown D'Agostino '416, when the subject is on a standard diet.  D'Agostino '416 found no significant change in the baseline blood glucose levels after BHB salt supplementation compared to control at week 0 (acute or sub-chronic administration), whereas MCT and the combination of MCT and BHB salt reduced glucose only through 4 hours after supplementation.  In D'Agostino '416, the subjects were on an unrestricted diet and once a week, animals were fasted for 4 hours prior to intragastric gavage of the appropriate ketone supplement.  Based on D'Agostino '416 and D'Agostino '837, one of ordinary skill in the art would not be led to a method of administering the ketogenic supplement recited in the present claims to a subject on a standard diet, for reducing blood glucose level, at least because D'Agostino '837 shows increase in blood glucose levels when administering dKE to a subject that was fasted prior to and/or during administration.  The data in the instant application show that there is a benefit in administering 1,3- butanediol acetoacetate ester alone or in combination with MCT to reduce blood glucose levels in a subject on a standard diet, and this was not expected, far surpassing any benefit seen from administering a ketone salt alone or in combination with MCT as discussed in D'Agostino '416 or D'Agostino '837. 

Examiner’s response:
D’Agostino ‘416 teaches the combination was used to induce ketosis with or without dietary restriction, the combination results in substantial improvements in metabolic biomarkers related to insulin resistance, diabetes, weight loss, and physical performance in a short period of time; and further, use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels (abstract).  Without dietary restriction reads on a standard diet.  Thus, D’Agostino ‘416 clearly teaches administering the agents without dietary restriction.  MPEP 2123 states: 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, the Examiner acknowledges that D’Agostino provides examples wherein the subjects are fasted and glucose measured.  However, this is merely a disclosed example and does not constitute a teaching away from a broader disclosure.  The Examiner notes that the method of reducing blood glucose taught by Agostino ‘416 is by the mechanism of inducing ketosis.  Thus, one of ordinary skill in the art would have a reasonable expectation that administering the ketogenic compound, 1,3-butanediol-acetoacetate diester alone or in combination with MCT and/or βHB salts, one would achieve a method of inducing ketosis and reducing blood glucose levels.

With regard to the argument that it is not possible that dKE reduces blood glucose at the 0 time point (Time = 0 min) as alleged by the Office, since said time point represents the subject's baseline glucose level, that is, prior to administration of dKE or BD, the Examiner notes that Agostino ‘837 teaches blood ketones and glucose levels were examined following administration of water, KE and BD (page 23, lines 9-10).  Thus, the comparison is between lines, water/ctrl and dKE and BD and the 0 time point is after the water, dKE, or BD are administered.


Applicant argues:
Clarke '654 is directed to a compound which is 3-hydroxybutyl 3-hydroxybutyrate enantiomerically enriched with respect to (3R)-hydroxybutyl (3R)-hydroxybutyrate of formula (I) for use in treating a condition which is caused by, exacerbated by or associated with elevated plasma levels of free fatty acids in a human or animal subject.  Clarke '153 is directed to compositions comprising certain esters of hydroxybutyrate monomers for rapid increase of blood concentration of hydroxybutyrate and beneficial physiological response including improved power output during exercise.  Clarke'654 and Clarke '153 are completely silent with regards to ketone ester comprising 1,3-butanediol-acetoacetate ester. Clarke '654 and Clarke '153 do not disclose or suggest a method of reducing blood glucose levels in a subject in need thereof, the method comprising administering a composition comprising ketogenic compounds to the subject, wherein the ketogenic compounds comprise a ketone ester, or a ketone ester and MCT, wherein the ketone ester comprises 1,3-butanediol-acetoacetate ester, and wherein the subject is on a standard diet. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  A composition comprising a medium chain fatty acid and β-hydroxybutyrate salt at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride is equivalent to a composition comprising 50:50 β-hydroxybutyrate salt to medium chain triglyceride or 50% β-hydroxybutyrate salt and 50% medium chain triglyceride.  As set forth above, Clarke '153 teaches ketone bodies include (R)-3-hydroxybutyrate and acetoacetate.  As set forth above,  it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of beta-hydroxybutyrate and sodium beta-hydroxybutyrate to formulate a composition for inducing ketogenesis and reduce the acidosis effect of the free acid and the sodium overload of the sodium salt with an expectation of success, since the prior art establishes that administration of the free acid form of beta-hydroxybutyrate can result in significant acidosis and administration of the sodium salt in unregulated amounts could result in sodium overload. 
As set forth above, Clarke ‘564 teaches use of a ketone body or ketone body ester or a composition containing a ketone body or ketone body ester for maintaining or improving muscle power output of a subject, wherein the ketone body comprises a ketone ester and/or a mid chain triglyceride.  Clarke ‘564 teaches a suitable ketone body is (R)-3-hydroxybutyrate.  Clarke teaches suitably the ketone body or ketone body ester or composition comprising it is provided with instructions for consumption; suitably the instructions to consume one or more doses of a ketone body or ketone body ester or composition according to the invention per day or consume a dose prior to exercise, preferably at least 10 minutes, more preferably at least 30 minutes and optimally at least 1 hour prior to exercise; for prolonged exercise, for example more than 20 minutes, 2 or more doses, more preferably 2 to 8 doses for example 3 or 6 doses may be consumed periodically to raise or to maintain raised blood plasma ketone levels; suitably the doses are consumed at regular intervals as this maintains a more even level of blood ketone content although a user may consume a dose to maintain or improve power output so as to "prime" the blood with ketone.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to administer the ketogenic composition comprising beta-hydroxybutyrate, a ketone ester, and a medium chain triglyceride with exercise in view of the teachings of Clarke.  One would have been motivated to do so since Clarke teaches a ketogenic composition comprising beta-hydroxybutyrate, a ketone ester, and a medium chain triglyceride with exercise improves power output during exercise. 

Conclusion
Claims 1, 3-15, and 18-29 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628